Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.

With regard to the applicant’s argument that Bental et al. does not teach “an analytics widget having a real-time data visualization of the KPI information,” the examiner would like to further clarify the position taken. 
First, it is noted that the claim is drafted in such a way that it could be interpreted differently than what the applicant is trying to state the claim does. The claim limitation does not state that the widget displays real-time data, as defined as current, live data. Rather, it states that the widget provides “a real-time visualization of the KPI information.” Bental et al. teaches in par. 87 that a user can select a Date tab for selecting specific time periods of data to be displayed. Bental et al. further teaches that a “single date” or a “range of dates” can be selected. For example, if one were to select the data of Jan. 1, 2021 to be displayed, then the visualization of the data would be real-time data for Jan. 1, 2021, regardless if that date is in the past. The applicant makes the argument that Bental et al. teaches static data and not real-time data, however, the claim only requires providing a real-time visualization of information in which Bental et al. teaches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhat-Huy Nguyen whose telephone number is 571-270-7333.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.